 



Exhibit 10.1
CONSENT, WAIVER AND AMENDMENT NO. 3 TO CREDIT AGREEMENT
          This CONSENT, WAIVER AND AMENDMENT NO. 3 TO CREDIT AGREEMENT (this
“Amendment”) is dated as of September 29, 2006, and is by and among GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, individually as sole
Lender and as Agent for the Lenders (“Agent”), ODYSSEY HEALTHCARE OPERATING A,
LP, a Delaware limited partnership (“OpCoA”), ODYSSEY HEALTHCARE OPERATING B,
LP, a Delaware limited partnership (“OpCoB”), HOSPICE OF THE PALM COAST, INC., a
Florida not for profit corporation (“Palm Coast”; OpCoA, OpCoB and Palm Coast
being referred to together as the “Borrowers” and each individually as a
“Borrower”), and the other Credit Parties signatory hereto.
W I T N E S S E T H:
          WHEREAS, pursuant to that certain Credit Agreement dated as of May 14,
2004, by and among Agent, the Lenders from time to time party thereto
(“Lenders”), Borrowers and the other Credit Parties signatory from time to time
thereto (as amended or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement), Agent and
Lenders agreed, subject to the terms and provisions thereof, to provide certain
loans and other financial accommodations to Borrowers;
          WHEREAS, Borrowers have advised Agent and Lenders that OpCoB has
formed two new wholly-owned subsidiaries, Odyssey HealthCare Detroit, LLC, a
Delaware limited liability company (“Odyssey Detroit”), that will acquire Real
Estate located at 26231 Franklin Road, Southfield, Michigan (the “Detroit Real
Estate”), and Odyssey HealthCare Fort Worth, LLC, a Delaware limited liability
company (“Odyssey Fort Worth”, and together with Odyssey Detroit, the “New
Subsidiaries”), that acquire Real Estate described as Lot 6, Block 2, River Park
Addition located in Fort Worth, Texas (the “Fort Worth Real Estate”);
          WHEREAS, pursuant to Section 5.9 of the Credit Agreement, if any
Credit Party proposes to acquire a fee ownership interest in Real Estate, such
Credit Party is required to provide to Agent a mortgage or deed of trust
granting Agent a first priority Lien on such Real Estate together with certain
other related documentation; and
          WHEREAS, Borrowers desire that Agent and Lenders (i) consent to the
formation of the New Subsidiaries, (ii) waive the requirements set forth in
Section 5.9 of the Credit Agreement in connection with the purchase of the
Detroit Real Estate and the Fort Worth Real Estate and (iii) amend the Credit
Agreement in certain respects;
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
          1. Consent. Subject to the satisfaction of the conditions set forth in
Section 4 below, and in reliance on the representations and warranties set forth
in Section 6 below, Agent and Lenders hereby consent to the formation of the New
Subsidiaries; provided, that, Credit Parties hereby agree that upon Agent’s
request at any time after the

 



--------------------------------------------------------------------------------



 




earlier of the occurrence of an Event of Default (whether or not such Event of
Default is subsequently cured or waived) or such time that the outstanding
principal amount of the aggregate Revolving Loan and Swing Line Loans exceeds
$5,000,000, Credit Parties shall cause the New Subsidiaries to execute a
Guaranty, in form and substance reasonably satisfactory to Agent and shall cause
a first priority perfected Lien (subject to Permitted Encumbrances) to be
granted in favor of Agent in all the assets and Stock of the New Subsidiaries,
and Credit Parties and the New Subsidiaries shall execute such documents and
taken such actions as may be reasonably required by Agent in connection
therewith. The foregoing consent is a limited consent, which shall not be deemed
to constitute a consent or waiver of any other term, provision or condition of
the Credit Agreement or to prejudice any right or remedy that Agent or Lenders
may now have or may have in the future under or in connection with any of the
Loan Documents.
          2. Waiver. Subject to the satisfaction of the conditions set forth in
Section 4 below, and in reliance on the representations and warranties set forth
in Section 6 below, Agent and the undersigned Lenders hereby waive Credit
Parties’ compliance with the requirements set forth in Section 5.9 of the Credit
Agreement in connection with Odyssey Detroit’s acquisition of a fee ownership
interest in the Detroit Real Estate and in connection with Odyssey Fort Worth’s
acquisition of a fee ownership interest in the Fort Worth Real Estate; provided,
that, Credit Parties hereby agree that upon Agent’s request at any time after
the earlier of the occurrence of an Event of Default (whether or not such Event
of Default is subsequently cured or waived) or such time that the outstanding
principal amount of the aggregate Revolving Loan and Swing Line Loans exceeds
$5,000,000, Credit Parties shall provide to Agent a mortgage or deed of trust
(in the form provided by Agent) granting Agent a first priority Lien on the
Detroit Real Estate and the Fort Worth Real Estate, together with (as soon as
reasonably practicable) environmental audits, mortgage title insurance
commitment, real property survey, local counsel opinion(s), and, if required by
Agent, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by Agent, in each
case, in form and substance reasonably satisfactory to Agent. The foregoing
waiver is a limited waiver, which shall be effective only with respect to the
specific facts set forth above. Such limited waiver shall not be deemed to
constitute a consent or waiver of any other term, provision or condition of the
Credit Agreement or to prejudice any right or remedy that Agent or Lenders may
now have or may have in the future under or in connection with any of the Loan
Documents.
          3. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 below, and in reliance on the representations
and warranties set forth in Section 6 below, the Credit Agreement is amended as
follows:
          (a) Clause (b) of Section 6.2 of Credit Agreement shall be amended and
restated in its entirety as follows:
     (b) each Credit Party may make and maintain investments in any other Credit
Party; provided, that, the aggregate amount of investments made by a Credit
Party (other than Odyssey Fort Worth and Odyssey Detroit) in Odyssey Fort Worth
and Odyssey Detroit shall not exceed $8,000,000 in the aggregate;

-2-



--------------------------------------------------------------------------------



 



          (b) Clause (v) of Section 6.3 of Credit Agreement shall be amended and
restated in its entirety as follows:
     (v) (i) Indebtedness consisting of intercompany loans and advances made by
any Credit Party (other than Odyssey Detroit and Odyssey Fort Worth) to any
other Credit Party, including, without limitation, intercompany loans and
advances evidenced by the promissory notes listed on Disclosure Schedule 6.3
hereto (collectively, the “Intercompany Notes”); provided, that, Credit Parties
shall not make intercompany loans or advances to Odyssey Detroit or Odyssey Fort
Worth in excess of the amount permitted under Section 6.2(b) less the amount of
any other investments made under Section 6.2(b) and (ii) Subordinated
Indebtedness consisting of intercompany loans and advances made by Odyssey
Detroit and Odyssey Fort Worth to any other Credit Party,
          (c) The following new defined terms are hereby added to Annex A to the
Credit Agreement in their respective alphabetical order:
     “Odyssey Detroit” means Odyssey HealthCare Detroit, LLC, a Delaware limited
liability company.
     “Odyssey Fort Worth” means Odyssey HealthCare Fort Worth, LLC, a Delaware
limited liability company.
          4. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent:
          (a) Agent shall have received this Amendment executed by Borrowers and
the Requisite Lenders; and
          (b) No Default or Event of Default shall have occurred and be
continuing, both before and after giving effect to the provisions of this
Amendment.
          5. References; Effectiveness. Agent, Lenders and Borrowers hereby
agree that, upon the effectiveness of this Amendment, all references to the
Credit Agreement which are contained in any of the other Loan Documents shall
refer to the Credit Agreement as modified by this Amendment.
          6. Representations and Warranties. To induce Lenders to enter into
this Amendment, each Borrower hereby represents and warrants to Lenders that:
          (a) All representations and warranties contained in the Credit
Agreement are true and correct in all material respects on and as of the date of
this Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties remain true and accurate on and as of such
earlier date);

-3-



--------------------------------------------------------------------------------



 



          (b) This Amendment constitutes the legal, valid and binding obligation
of such Borrower and is enforceable against such Borrower in accordance with its
terms;
          (c) There is no Default or Event of Default in existence and none
would result from the consummation of the transactions described in, and the
subject of, this Amendment; and
          (d) The execution and delivery by each Borrower of this Amendment does
not require the consent or approval of any person or entity, except such
consents and approvals as have been obtained.
          7. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment.
          8. Continued Effectiveness. Except as modified hereby, the Credit
Agreement and each of the Loan Documents shall continue in full force and effect
according to its terms and each such Loan Document is hereby ratified in all
respects.
[Signature Pages Follow]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.

                  GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and sole Lender    
 
           
 
  By:
Name:   /s/ John dale
 
John Dale    
 
  Title:   Duly Authorized Signatory    

                 
 
                    BORROWERS:    
 
                    ODYSSEY HEALTHCARE OPERATING A, LP    
 
                    By:   Odyssey HealthCare GP, LLC         Its:   General
Partner    
 
               
 
      By:   /s/ Douglas B. Cannon    
 
               
 
      Name:   Douglas B. Cannon    
 
      Title:   Senior Vice President and Chief    
 
          Financial Officer    
 
                    ODYSSEY HEALTHCARE OPERATING B, LP    
 
                    By:   Odyssey HealthCare GP, LLC         Its:   General
Partner    
 
               
 
      By:   /s/ Douglas B. Cannon    
 
               
 
      Name:   Douglas B. Cannon    
 
      Title:   Senior Vice President and Chief    
 
          Financial Officer    
 
                    HOSPICE OF THE PALM COAST, INC.    
 
               
 
      By:   /s/ Douglas B. Cannon    
 
               
 
      Name:   Douglas B. Cannon    
 
      Title:   Senior Vice President and Chief    
 
          Financial Officer    

Signature Page to Consent, Waiver and Amendment No. 3

 



--------------------------------------------------------------------------------



 



                  CREDIT PARTIES:    
 
                ODYSSEY HEALTHCARE, INC.    
 
           
 
  By:
Its:   /s/ Douglas B. Cannon
 
Senior Vice President and Chief Financial Officer    
 
                ODYSSEY HEALTHCARE HOLDING COMPANY    
 
           
 
  By:
Its:   /s/ Douglas B. Cannon
 
Senior Vice President and Chief Financial Officer    
 
                ODYSSEY HEALTHCARE GP, LLC    
 
           
 
  By:
Its:   /s/ Douglas B. Cannon
 
Senior Vice President and Chief Financial Officer    
 
                ODYSSEY HEALTHCARE LP, LLC    
 
           
 
  By:
Its:   /s/ Jean M. Hunn
 
Manager    
 
  Title        
 
     
 
   
 
                ODYSSEY HEALTHCARE MANAGEMENT LP    
 
  By:   Odyssey Healthcare GP, LLC    
 
  Its:   General Partner    
 
           
 
  By:
Its:   /s/ Douglas B. Cannon
 
Manager    
 
  Title        
 
     
 
   

Signature Page to Consent, Waiver and Amendment No. 3

 